      Case 3:19-cv-01616-CCC-MA Document 12 Filed 06/04/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAMADOU DIALLO,                            :   CIVIL ACTION NO. 3:19-CV-1616
                                           :
                   Petitioner              :   (Judge Conner)
                                           :
             v.                            :
                                           :
IMMIGRATION,                               :
                                           :
                   Respondent              :

                                      ORDER

      AND NOW, this 4th day of June, 2020, upon consideration of the court’s

order to show cause (Doc. 10) and petitioner’s failure to respond thereto, and for

the reasons set forth in the accompanying memorandum, it is hereby ORDERED

that the petition for writ of habeas corpus brought pursuant to 28 U.S.C. § 2241 is

DISMISSED AS MOOT and the Clerk of Court shall CLOSE this matter.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
